IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30435
                        Conference Calendar



LINDA J. REEVES,

                                         Plaintiff-Appellant,

versus

LEON CANNIZZARO, Etc.; ET AL.,

                                         Defendants,

LEON CANNIZZARO, Judge, Criminal
District Court for the Parish
of Orleans, individually and in
his official capacity,
                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No. 01-CV-2672
                        --------------------
                           October 30, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Linda J. Reeves argues that the district court erred in

granting the defendant Judge Cannizzaro’s motion to dismiss and

dismissing her civil rights complaint based on absolute immunity.

Reeves’ motion to file a supplemental brief is denied.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30435
                                -2-

     Reeves argues that Judge Cannizzaro was not absolutely

immune from suit because her case was no longer pending at the

time that he had her incarcerated for mental health treatment.

     Reeves cannot overcome the bar of absolute immunity because

the alleged acts of Judge Cannizzaro were judicial in nature and

the action was not taken in the complete absence of subject

matter jurisdiction.   See Malina v. Gonzales, 994 F.2d 1121, 1124

(5th Cir. 1993).   The judgment of the district court granting the

defendant’s motion to dismiss for failure to state a claim and

dismissing the complaint is AFFIRMED.     All outstanding motions

are DENIED.